Exhibit 10.1

FUNKO, INC.

2019 INCENTIVE AWARD PLAN

ARTICLE 1.

PURPOSE

The purpose of the Funko, Inc. 2019 Incentive Award Plan (as it may be amended
or restated from time to time, the “Plan”) is to promote the success and enhance
the value of Funko, Inc. (the “Company”) by linking the individual interests of
Directors, Employees, and Consultants to those of Company stockholders and by
providing such individuals with an incentive for outstanding performance to
generate superior returns to Company stockholders. The Plan is further intended
to provide flexibility to the Company in its ability to motivate, attract, and
retain the services of Directors, Employees, and Consultants upon whose
judgment, interest, and special effort the successful conduct of the Company’s
operation is largely dependent.

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

2.1 “Administrator” shall mean the Board or a Committee to the extent that the
Board’s powers or authority under the Plan have been delegated to such
Committee.

2.2 “Applicable Accounting Standards” shall mean Generally Accepted Accounting
Principles in the United States, International Financial Reporting Standards or
such other accounting principles or standards as may apply to the Company’s
financial statements under United States federal securities laws from time to
time.

2.3 “Applicable Law” shall mean any applicable law, including, without
limitation: (a) provisions of the Code, the Securities Act, the Exchange Act and
any rules or regulations thereunder; (b) corporate, securities, tax or other
laws, statutes, rules, requirements or regulations, whether federal, state,
local or foreign; and (c) rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded.

2.4 “Award” shall mean an Option, a Stock Appreciation Right, a Restricted Stock
award, a Restricted Stock Unit award, an Other Stock or Cash Based Award or a
Dividend Equivalent award, which may be awarded or granted under the Plan.

2.5 “Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.



--------------------------------------------------------------------------------

2.6 “Board” shall mean the Board of Directors of the Company.

2.7 “Change in Control” shall mean

(a) a transaction or series of transactions (other than an offering of Common
Stock or other securities to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Exchange Act) (other than the Company, any of its Subsidiaries
or any employee benefit plan maintained by the Company or any of its
Subsidiaries), directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of such entity’s
securities outstanding immediately after such acquisition; provided, however,
that the following acquisitions shall not constitute a Change in Control:
(i) any acquisition by the Company or any of its Subsidiaries; (ii) any
acquisition by an employee benefit plan maintained by the Company or any of its
Subsidiaries, (iii) any acquisition which complies with Sections 2.7(c)(i),
2.7(c)(ii) or 2.7(c)(iii); or (iv) in respect of an Award held by a particular
Holder, any acquisition by the Holder or any group of persons including the
Holder (or any entity controlled by the Holder or any group of persons including
the Holder); or

(b) The Incumbent Directors cease for any reason to constitute a majority of the
Board;

(c) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination, (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii) after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.7(c)(ii) as beneficially owning 50% or more of the combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; and



--------------------------------------------------------------------------------

(iii) after which at least a majority of the members of the board of directors
(or the analogous governing body) of the Successor Entity were Board members at
the time of the Board’s approval of the execution of the initial agreement
providing for such transaction; or

(d) The date which is 10 business days prior to the completion of a liquidation
or dissolution of the Company.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or any portion of an Award) that provides for
the deferral of compensation that is subject to Section 409A, to the extent
required to avoid the imposition of additional taxes under Section 409A, the
transaction or event described in subsection (a), (b), (c) or (d) with respect
to such Award (or portion thereof) shall only constitute a Change in Control for
purposes of the payment timing of such Award if such transaction also
constitutes a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5).

The Administrator shall have full and final authority, which shall be exercised
in its sole discretion, to determine conclusively whether a Change in Control
has occurred pursuant to the above definition, the date of the occurrence of
such Change in Control and any incidental matters relating thereto; provided
that any exercise of authority in conjunction with a determination of whether a
Change in Control is a “change in control event” as defined in Treasury
Regulation Section 1.409A-3(i)(5) shall be consistent with such regulation.

2.8 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with the regulations and official guidance promulgated
thereunder, whether issued prior or subsequent to the grant of any Award.

2.9 “Committee” shall mean the Compensation Committee of the Board, or another
committee or subcommittee of the Board which may be comprised of one or more
Directors and/or executive officers of the Company as appointed by the Board, to
the extent permitted in accordance with Applicable Law.

2.10 “Common Stock” shall mean the common stock of the Company.

2.11 “Company” shall have the meaning set forth in Article 1.

2.12 “Consultant” shall mean any consultant or adviser engaged to provide
services to the Company or any parent of the Company or Subsidiary who qualifies
as a consultant or advisor under the applicable rules of the Securities and
Exchange Commission for registration of shares on a Form S-8 Registration
Statement.

2.13 “Director” shall mean a member of the Board, as constituted from time to
time.

2.14 “Director Limit” shall have the meaning set forth in Section 4.6.

2.15 “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Shares) of dividends paid on Shares, awarded under Section 9.2.



--------------------------------------------------------------------------------

2.16 “DRO” shall mean a “domestic relations order” as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules thereunder.

2.17 “Effective Date” shall mean the date the Plan is adopted by the Board,
subject to approval of the Plan by the Company’s stockholders.

2.18 “Eligible Individual” shall mean any person who is an Employee, a
Consultant or a Non-Employee Director, as determined by the Administrator.

2.19 “Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code and the Treasury Regulations
thereunder) of the Company or of any parent of the Company or Subsidiary.

2.20 “Equity Restructuring” shall mean a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the number or kind of Shares (or other securities of the Company)
or the share price of Common Stock (or other securities) and causes a change in
the per-share value of the Common Stock underlying outstanding Awards.

2.21 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

2.22 “Expiration Date” shall have the meaning given to such term in
Section 12.1(c).

2.23 “Fair Market Value” shall mean, as of any given date, the value of a Share
determined as follows:

(a) If the Common Stock is (i) listed on any established securities exchange
(such as the New York Stock Exchange, the Nasdaq Capital Market, the Nasdaq
Global Market and the Nasdaq Global Select Market), (ii) listed on any national
market system or (iii) quoted or traded on any automated quotation system, its
Fair Market Value shall be the closing sales price for a Share as quoted on such
exchange or system for such date or, if there is no closing sales price for a
Share on the date in question, the closing sales price for a Share on the last
preceding date for which such quotation exists, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

(b) If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or



--------------------------------------------------------------------------------

(c) If the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in its discretion.

2.24 “Greater Than 10% Stockholder” shall mean an individual then owning (within
the meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) or parent corporation
thereof (as defined in Section 424(e) of the Code).

2.25 “Holder” shall mean a person who has been granted an Award.

2.26 “Incentive Stock Option” shall mean an Option that is intended to qualify
as an incentive stock option and conforms to the applicable provisions of
Section 422 of the Code.

2.27 “Incumbent Directors” shall mean for any period of 12 consecutive months,
individuals who, at the beginning of such period, constitute the Board together
with any new Director(s) (other than a Director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Section 2.7(a) or 2.7(c)) whose election or nomination for election
to the Board was approved by a vote of at least a majority (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for Director without objection to such nomination) of the
Directors then still in office who either were Directors at the beginning of the
12-month period or whose election or nomination for election was previously so
approved. No individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
Directors or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board shall be an Incumbent
Director.

2.28 “Non-Employee Director” shall mean a Director of the Company who is not an
Employee.

2.29 “Non-Employee Director Equity Compensation Policy” shall have the meaning
set forth in Section 4.6.

2.30 “Non-Qualified Stock Option” shall mean an Option that is not an Incentive
Stock Option or which is designated as an Incentive Stock Option but does not
meet the applicable requirements of Section 422 of the Code.

2.31 “Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article 5. An Option shall be either a Non-Qualified Stock
Option or an Incentive Stock Option; provided, however, that Options granted to
Non-Employee Directors and Consultants shall only be Non-Qualified Stock
Options.

2.32 “Option Term” shall have the meaning set forth in Section 5.4.

2.33 “Organizational Documents” shall mean, collectively, (a) the Company’s
articles of incorporation, certificate of incorporation, bylaws or other similar
organizational documents relating to the creation and governance of the Company,
and (b) the Committee’s charter or other similar organizational documentation
relating to the creation and governance of the Committee.



--------------------------------------------------------------------------------

2.34 “Other Stock or Cash Based Award” shall mean a cash payment, cash bonus
award, stock payment, stock bonus award, performance award or incentive award
that is paid in cash, Shares or a combination of both, awarded under
Section 9.1, which may include, without limitation, deferred stock, deferred
stock units, performance awards, retainers, committee fees, and meeting-based
fees.

2.35 “Performance Criteria” shall mean the criteria (and adjustments) that the
Administrator selects for an Award for purposes of establishing the Performance
Goal or Performance Goals for a Performance Period. The Performance Criteria
that may be used to establish Performance Goals include, but are not limited to,
the following: (i) net earnings or losses (either before or after one or more of
the following: (A) interest, (B) taxes, (C) depreciation, (D) amortization and
(E) non-cash equity-based compensation expense); (ii) gross or net sales or
revenue or sales or revenue growth; (iii) net income (either before or after
taxes); (iv) adjusted net income; (v) operating earnings or profit (either
before or after taxes); (vi) cash flow (including, but not limited to, operating
cash flow and free cash flow); (vii) return on assets; (viii) return on capital
(or invested capital) and cost of capital; (ix) return on stockholders’ equity;
(x) total stockholder return; (xi) return on sales; (xii) gross or net profit or
operating margin; (xiii) costs, reductions in costs and cost control measures;
(xiv) funds from operations; (xv) expenses; (xvi) working capital;
(xvii) earnings or loss per share; (xviii) adjusted earnings or loss per share;
(xix) price per share or dividends per share (or appreciation in and/or
maintenance of such price or dividends); (xx) regulatory achievements or
compliance (including, without limitation, regulatory body approval for
commercialization of a product); (xxi) implementation or completion of critical
projects; (xxii) market share; (xxiii) economic value; (xxiv) debt levels or
reduction; (xxv) sales related goals; (xxvi) comparisons with other stock market
indices; (xxvii) operating efficiency; (xxviii) employee satisfaction;
(xxix) financing and other capital raising transactions; (xxx) recruiting and
maintaining personnel; (xxxi) year end cash; and (xxxii) individual employee
performance, any of which may be measured either in absolute terms or as
compared to any incremental increase or decrease or as compared to results of a
peer group or other employees or to market performance indicators or indices.

2.36 “Performance Goals” shall mean, for a Performance Period, one or more goals
established in writing by the Administrator for the Performance Period based
upon one or more Performance Criteria. Depending on the Performance Criteria
used to establish such Performance Goals, the Performance Goals may be expressed
in terms of overall Company performance or the performance of a Subsidiary,
division, business unit, or an individual. The achievement of each Performance
Goal shall be determined with reference to Applicable Accounting Standards or
other methodology as determined appropriate by the Administrator.

2.37 “Performance Period” shall mean one or more periods of time, which may be
of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Holder’s right to, vesting of, and/or the payment in
respect of, an Award.



--------------------------------------------------------------------------------

2.38 “Permitted Transferee” shall mean, with respect to a Holder, any “family
member” of the Holder, as defined in the General Instructions to Form S-8
Registration Statement under the Securities Act (or any successor form thereto),
or any other transferee specifically approved by the Administrator after taking
into account Applicable Law.

2.39 “Plan” shall have the meaning set forth in Article 1.

2.40 “Program” shall mean any program adopted by the Administrator pursuant to
the Plan containing the terms and conditions intended to govern a specified type
of Award granted under the Plan and pursuant to which such type of Award may be
granted under the Plan.

2.41 “Public Trading Date” shall mean the first date upon which Common Stock is
listed (or approved for listing) upon notice of issuance on any securities
exchange or designated (or approved for designation) upon notice of issuance as
a national market security on an interdealer quotation system.

2.42 “Restricted Stock” shall mean Common Stock awarded under Article 7 that is
subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.

2.43 “Restricted Stock Units” shall mean the right to receive Shares awarded
under Article 8.

2.44 “SAR Term” shall have the meaning set forth in Section 5.4.

2.45 “Section 409A” shall mean Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including, without limitation, any such regulations or other guidance that may
be issued after the Effective Date.

2.46 “Securities Act” shall mean the Securities Act of 1933, as amended.

2.47 “Shares” shall mean shares of Common Stock.

2.48 “Stock Appreciation Right” shall mean an Award entitling the Holder (or
other person entitled to exercise pursuant to the Plan) to exercise all or a
specified portion thereof (to the extent then exercisable pursuant to its terms)
and to receive from the Company an amount determined by multiplying (i) the
difference obtained by subtracting (x) the exercise price per share of such
Award from (y) the Fair Market Value on the date of exercise of such Award by
(ii) the number of Shares with respect to which such Award shall have been
exercised, subject to any limitations the Administrator may impose.

2.49 “Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.

2.50 “Substitute Award” shall mean an Award granted under the Plan in connection
with a corporate transaction, such as a merger, combination, consolidation or
acquisition of property or stock, in any case, upon the assumption of, or in
substitution for, outstanding equity awards previously granted by a company or
other entity; provided, however, that in no event shall the term “Substitute
Award” be construed to refer to an award made in connection with the
cancellation and repricing of an Option or Stock Appreciation Right.



--------------------------------------------------------------------------------

2.51 “Termination of Service” shall mean the date the Holder ceases to be an
Eligible Individual. The Administrator, in its sole discretion, shall determine
the effect of all matters and questions relating to any Termination of Service,
including, without limitation, whether a Termination of Service has occurred,
whether a Termination of Service resulted from a discharge for cause and all
questions of whether particular leaves of absence constitute a Termination of
Service; provided, however, that, with respect to Incentive Stock Options,
unless the Administrator otherwise provides in the terms of any Program, Award
Agreement or otherwise, or as otherwise required by Applicable Law, a leave of
absence, change in status from an employee to an independent contractor or other
change in the employee-employer relationship shall constitute a Termination of
Service only if, and to the extent that, such leave of absence, change in status
or other change interrupts employment for the purposes of Section 422(a)(2) of
the Code and the then-applicable regulations and revenue rulings under said
Section. For purposes of the Plan, a Holder’s employee-employer relationship or
consultancy relations shall be deemed to be terminated in the event that the
Subsidiary employing or contracting with such Holder ceases to remain an
Subsidiary following any merger, sale of stock or other corporate transaction or
event (including, without limitation, a spin-off).

ARTICLE 3.

SHARES SUBJECT TO THE PLAN

3.1 Number of Shares.

(a) Subject to Sections 3.1(b) and 12.2, Awards may be made under the Plan
covering an aggregate number of Shares equal to the sum of: (i) 3,000,000, and
(ii) an annual increase on the first day of each calendar year beginning on
January 1, 2020 and ending on and including January 1, 2029, equal to the lesser
of (A) 2% of the Shares outstanding (on an as-converted basis) on the last day
of the immediately preceding fiscal year and (B) such lesser number of Shares as
determined by the Board; provided, however, no more than 3,000,000 Shares may be
issued upon the exercise of Incentive Stock Options. Any Shares distributed
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Common Stock, treasury Common Stock or Common Stock purchased on the
open market.

(b) If any Shares subject to an Award are forfeited or expire, are converted to
shares of another person in connection with a recapitalization, reorganization,
merger, consolidation, split-up, spin-off, combination, exchange of shares or
other similar event, or such Award is settled for cash (in whole or in part)
(including Shares repurchased by the Company under Section 7.4 at the same price
paid by the Holder), the Shares subject to such Award shall, to the extent of
such forfeiture, expiration or cash settlement, again be available for future
grants of Awards under the Plan. Notwithstanding anything to the contrary
contained herein, the following Shares shall not be added to the Shares
authorized for grant under Section 3.1(a) and shall not be available for future
grants of Awards: (i) Shares tendered by a Holder or withheld by the Company



--------------------------------------------------------------------------------

in payment of the exercise price of an Option; (ii) Shares tendered by the
Holder or withheld by the Company to satisfy any tax withholding obligation with
respect to an Award; (iii) Shares subject to a Stock Appreciation Right or other
stock-settled Award (including Awards that may be settled in cash or stock) that
are not issued in connection with the settlement or exercise, as applicable, of
the Stock Appreciation Right or other stock-settled Award; and (iv) Shares
purchased on the open market by the Company with the cash proceeds received from
the exercise of Options. Any Shares repurchased by the Company under Section 7.4
at the same price paid by the Holder so that such Shares are returned to the
Company shall again be available for Awards. The payment of Dividend Equivalents
in cash in conjunction with any outstanding Awards shall not be counted against
the Shares available for issuance under the Plan. Notwithstanding the provisions
of this Section 3.1(b), no Shares may again be optioned, granted or awarded if
such action would cause an Incentive Stock Option to fail to qualify as an
incentive stock option under Section 422 of the Code.

(c) Substitute Awards may be granted on such terms as the Administrator deems
appropriate, notwithstanding limitations on Awards in the Plan. Substitute
Awards shall not reduce the Shares authorized for grant under the Plan, except
as may be required by reason of Section 422 of the Code, and Shares subject to
such Substitute Awards shall not be added to the Shares available for Awards
under the Plan as provided in Section 3.1(b) above. Additionally, in the event
that a company acquired by the Company or any Subsidiary or with which the
Company or any Subsidiary combines has shares available under a pre-existing
plan approved by its stockholders and not adopted in contemplation of such
acquisition or combination, the shares available for grant pursuant to the terms
of such pre-existing plan (as adjusted, to the extent appropriate, using the
exchange ratio or other adjustment or valuation ratio or formula used in such
acquisition or combination to determine the consideration payable to the holders
of common stock of the entities party to such acquisition or combination) may be
used for Awards under the Plan and shall not reduce the Shares authorized for
grant under the Plan (and Shares subject to such Awards shall not be added to
the Shares available for Awards under the Plan as provided in Section 3.1(b)
above); provided that Awards using such available Shares shall not be made after
the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not employed by or providing services to the Company or
its Subsidiaries immediately prior to such acquisition or combination.

ARTICLE 4.

GRANTING OF AWARDS

4.1 Participation. The Administrator may, from time to time, select from among
all Eligible Individuals those to whom an Award shall be granted and shall
determine the nature and amount of each Award, which shall not be inconsistent
with the requirements of the Plan. Except for any Non-Employee Director’s right
to Awards that may be required pursuant to the Non-Employee Director Equity
Compensation Policy as described in Section 4.6, no Eligible Individual or other
person shall have any right to be granted an Award pursuant to the Plan and
neither the Company nor the Administrator is obligated to treat Eligible
Individuals, Holders or any other persons uniformly. Participation by each
Holder in the Plan shall be voluntary and nothing in the Plan or any Program
shall be construed as mandating that any Eligible Individual or other person
shall participate in the Plan.



--------------------------------------------------------------------------------

4.2 Award Agreement. Each Award shall be evidenced by an Award Agreement that
sets forth the terms, conditions and limitations for such Award as determined by
the Administrator in its sole discretion (consistent with the requirements of
the Plan and any applicable Program). Award Agreements evidencing Incentive
Stock Options shall contain such terms and conditions as may be necessary to
meet the applicable provisions of Section 422 of the Code. The Administrator, in
its sole discretion, may grant Awards to Eligible Individuals that are based on
one or more Performance Criteria or achievement of one or more Performance Goals
or any such other criteria or goals as the Administrator shall establish.

4.3 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by Applicable Law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

4.4 At-Will Service. Nothing in the Plan or in any Program or Award Agreement
hereunder shall confer upon any Holder any right to continue in the employ of,
or as a Director or Consultant for, the Company or any Subsidiary, or shall
interfere with or restrict in any way the rights of the Company and any
Subsidiary, which rights are hereby expressly reserved, to discharge any Holder
at any time for any reason whatsoever, with or without cause, and with or
without notice, or to terminate or change all other terms and conditions of
employment or engagement, except to the extent expressly provided otherwise in a
written agreement between the Holder and the Company or any Subsidiary.

4.5 Foreign Holders. Notwithstanding any provision of the Plan or applicable
Program to the contrary, in order to comply with the laws in countries other
than the United States in which the Company and its Subsidiaries operate or have
Employees, Non-Employee Directors or Consultants, or in order to comply with the
requirements of any foreign securities exchange or other Applicable Law, the
Administrator, in its sole discretion, shall have the power and authority to:
(a) determine which Subsidiaries shall be covered by the Plan; (b) determine
which Eligible Individuals outside the United States are eligible to participate
in the Plan; (c) modify the terms and conditions of any Award granted to
Eligible Individuals outside the United States to comply with Applicable Law
(including, without limitation, applicable foreign laws or listing requirements
of any foreign securities exchange); (d) establish subplans and modify exercise
procedures and other terms and procedures, to the extent such actions may be
necessary or advisable; provided, however, that no such subplans and/or
modifications shall increase the share limitation contained in Section 3.1 or
the Director Limit; and (e) take any action, before or after an Award is made,
that it deems advisable to obtain approval or comply with any necessary local
governmental regulatory exemptions or approvals or listing requirements of any
foreign securities exchange.



--------------------------------------------------------------------------------

4.6 Non-Employee Director Awards.

(a) Non-Employee Director Equity Compensation Policy. The Administrator, in its
sole discretion, may provide that Awards granted to Non-Employee Directors shall
be granted pursuant to a written nondiscretionary formula established by the
Administrator (the “Non-Employee Director Equity Compensation Policy”), subject
to the limitations of the Plan. The Non-Employee Director Equity Compensation
Policy shall set forth the type of Award(s) to be granted to Non-Employee
Directors, the number of Shares to be subject to Non-Employee Director Awards,
the conditions on which such Awards shall be granted, become exercisable and/or
payable and expire, and such other terms and conditions as the Administrator
shall determine in its sole discretion. The Non-Employee Director Equity
Compensation Policy may be modified by the Administrator from time to time in
its sole discretion and pursuant to the exercise of its business judgment,
taking into account such factors, circumstances and considerations as it shall
deem relevant from time to time.

(b) Director Limit. Notwithstanding any provision to the contrary in the Plan or
in the Non-Employee Director Equity Compensation Policy, the sum of the grant
date fair value of equity-based Awards granted to a Non-Employee Director during
any calendar year shall not exceed $600,000 (the “Director Limit”). The
Administrator may make exceptions to this limit for individual Non-Employee
Directors in extraordinary circumstances, as the Administrator may determine in
its discretion, provided that the Non-Employee Director receiving such
additional compensation may not participate in the decision to award such
compensation or in other contemporaneous compensation decisions involving
Non-Employee Directors.

ARTICLE 5.

GRANTING OF OPTIONS AND STOCK APPRECIATION RIGHTS

5.1 Granting of Options and Stock Appreciation Rights to Eligible Individuals.
The Administrator is authorized to grant Options and Stock Appreciation Rights
to Eligible Individuals from time to time, in its sole discretion, on such terms
and conditions as it may determine, which shall not be inconsistent with the
Plan, including any limitations in the Plan that apply to Incentive Stock
Options.

5.2 Qualification of Incentive Stock Options. The Administrator may grant
Options intended to qualify as Incentive Stock Options only to employees of the
Company, any of the Company’s present or future “parent corporations” or
“subsidiary corporations” as defined in Sections 424(e) or (f) of the Code,
respectively, and any other entities the employees of which are eligible to
receive Incentive Stock Options under the Code. No person who qualifies as a
Greater Than 10% Stockholder may be granted an Incentive Stock Option unless
such Incentive Stock Option conforms to the applicable provisions of Section 422
of the Code. To the extent that the aggregate fair market value of stock with
respect to which “incentive stock options” (within the meaning of Section 422 of
the Code, but without regard to Section 422(d) of the Code) are exercisable for
the first time by a Holder during any calendar year under the Plan, and all
other plans of the Company and any parent corporation or subsidiary corporation
thereof (as defined in Section 424(e) and 424(f) of the Code, respectively),
exceeds $100,000, the Options shall be treated as Non-Qualified Stock Options to
the extent required by Section 422 of the Code. The rule set forth in the
immediately preceding sentence shall be applied by taking Options and other
“incentive stock options” into account in the order in which they were granted
and the fair market



--------------------------------------------------------------------------------

value of stock shall be determined as of the time the respective options were
granted. Any interpretations and rules under the Plan with respect to Incentive
Stock Options shall be consistent with the provisions of Section 422 of the
Code. Neither the Company nor the Administrator shall have any liability to a
Holder, or any other person, (a) if an Option (or any part thereof) which is
intended to qualify as an Incentive Stock Option fails to qualify as an
Incentive Stock Option or (b) for any action or omission by the Company or the
Administrator that causes an Option not to qualify as an Incentive Stock Option,
including, without limitation, the conversion of an Incentive Stock Option to a
Non-Qualified Stock Option or the grant of an Option intended as an Incentive
Stock Option that fails to satisfy the requirements under the Code applicable to
an Incentive Stock Option.

5.3 Option and Stock Appreciation Right Exercise Price. The exercise price per
Share subject to each Option and Stock Appreciation Right shall be set by the
Administrator, but shall not be less than 100% of the Fair Market Value of a
Share on the date the Option or Stock Appreciation Right, as applicable, is
granted (or, as to Incentive Stock Options, on the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code). In addition, in
the case of Incentive Stock Options granted to a Greater Than 10% Stockholder,
such price shall not be less than 110% of the Fair Market Value of a Share on
the date the Option is granted (or the date the Option is modified, extended or
renewed for purposes of Section 424(h) of the Code). Notwithstanding the
foregoing, in the case of an Option or Stock Appreciation Right that is a
Substitute Award, the exercise price per share of the Shares subject to such
Option or Stock Appreciation Right, as applicable, may be less than the Fair
Market Value per share on the date of grant; provided that the exercise price of
any Substitute Award shall be determined in accordance with the applicable
requirements of Section 424 and 409A of the Code.

5.4 Option and SAR Term. The term of each Option (the “Option Term”) and the
term of each Stock Appreciation Right (the “SAR Term”) shall be set by the
Administrator in its sole discretion; provided, however, that the Option Term or
SAR Term, as applicable, shall not be more than (a) ten (10) years from the date
the Option or Stock Appreciation Right, as applicable, is granted to an Eligible
Individual (other than a Greater Than 10% Stockholder), or (b) five (5) years
from the date an Incentive Stock Option is granted to a Greater Than 10%
Stockholder. Except as limited by the requirements of Section 409A or
Section 422 of the Code and regulations and rulings thereunder or the first
sentence of this Section 5.4 and without limiting the Company’s rights under
Section 10.7, the Administrator may extend the Option Term of any outstanding
Option or the SAR Term of any outstanding Stock Appreciation Right, and may
extend the time period during which vested Options or Stock Appreciation Rights
may be exercised, in connection with any Termination of Service of the Holder or
otherwise, and may amend, subject to Section 10.7 and 12.1, any other term or
condition of such Option or Stock Appreciation Right relating to such
Termination of Service of the Holder or otherwise.

5.5 Option and SAR Vesting. The period during which the right to exercise, in
whole or in part, an Option or Stock Appreciation Right vests in the Holder
shall be set by the Administrator and set forth in the applicable Award
Agreement. Notwithstanding the foregoing and unless determined otherwise by the
Company, in the event that on the last business day of the term of an Option or
Stock Appreciation Right (other than an Incentive Stock Option) (a) the exercise
of the Option or Stock Appreciation Right is prohibited by Applicable Law, as
determined by the Company, or (b) Shares may not be purchased or sold by the
applicable Participant due to



--------------------------------------------------------------------------------

any Company insider trading policy (including blackout periods) or a “lock-up”
agreement undertaken in connection with an issuance of securities by the
Company, the term of the Option or Stock Appreciation Right shall be extended
until the date that is thirty (30) days after the end of the legal prohibition,
black-out period or lock-up agreement, as determined by the Company; provided,
however, in no event shall the extension last beyond the ten year term of the
applicable Option or Stock Appreciation Right. Unless otherwise determined by
the Administrator in the Award Agreement, the applicable Program or by action of
the Administrator following the grant of the Option or Stock Appreciation Right,
(i) no portion of an Option or Stock Appreciation Right which is unexercisable
at a Holder’s Termination of Service shall thereafter become exercisable and
(ii) the portion of an Option or Stock Appreciation Right that is unexercisable
at a Holder’s Termination of Service shall automatically expire thirty (30) days
folloing such Termination of Service.

ARTICLE 6.

EXERCISE OF OPTIONS AND STOCK APPRECIATION RIGHTS

6.1 Exercise and Payment. An exercisable Option or Stock Appreciation Right may
be exercised in whole or in part. However, unless the Administrator otherwise
determines, an Option or Stock Appreciation Right shall not be exercisable with
respect to fractional Shares and the Administrator may require that, by the
terms of the Option or Stock Appreciation Right, a partial exercise must be with
respect to a minimum number of Shares. Payment of the amounts payable with
respect to Stock Appreciation Rights pursuant to this Article 6 shall be in
cash, Shares (based on its Fair Market Value as of the date the Stock
Appreciation Right is exercised), or a combination of both, as determined by the
Administrator.

6.2 Manner of Exercise. All or a portion of an exercisable Option or Stock
Appreciation Right shall be deemed exercised upon delivery of all of the
following to the Secretary of the Company, the stock plan administrator of the
Company or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:

(a) A written notice of exercise in a form the Administrator approves (which may
be electronic) complying with the applicable rules established by the
Administrator. The notice shall be signed or otherwise acknowledge
electronically by the Holder or other person then entitled to exercise the
Option or Stock Appreciation Right or such portion thereof;

(b) Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with Applicable
Law.

(c) In the event that the Option shall be exercised pursuant to Section 10.3 by
any person or persons other than the Holder, appropriate proof of the right of
such person or persons to exercise the Option or Stock Appreciation Right, as
determined in the sole discretion of the Administrator; and

(d) Full payment of the exercise price and applicable withholding taxes for the
Shares with respect to which the Option or Stock Appreciation Right, or portion
thereof, is exercised, in a manner permitted by the Administrator in accordance
with Sections 10.1 and 10.2.



--------------------------------------------------------------------------------

6.3 Notification Regarding Disposition. The Holder shall give the Company prompt
written or electronic notice of any disposition or other transfers (other than
in connection with a Change in Control) of Shares acquired by exercise of an
Incentive Stock Option which occurs within (a) two years from the date of
granting (including the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code) such Option to such Holder, or (b) one
year after the date of transfer of such Shares to such Holder. Such notice shall
specify the date of such disposition or other transfer and the amount realized,
in cash, other property, assumption of indebtedness or other consideration, by
the Holder in such disposition or other transfer.

ARTICLE 7.

AWARD OF RESTRICTED STOCK

7.1 Award of Restricted Stock. The Administrator is authorized to grant
Restricted Stock, or the right to purchase Restricted Stock, to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan or any applicable Program,
and may impose such conditions on the issuance of such Restricted Stock as it
deems appropriate. The Administrator shall establish the purchase price, if any,
and form of payment for Restricted Stock; provided, however, that if a purchase
price is charged, such purchase price shall be no less than the par value, if
any, of the Shares to be purchased, unless otherwise permitted by Applicable
Law. In all cases, legal consideration shall be required for each issuance of
Restricted Stock to the extent required by Applicable Law.

7.2 Rights as Stockholders. Subject to Section 7.4, upon issuance of Restricted
Stock, the Holder shall have, unless otherwise provided by the Administrator,
all of the rights of a stockholder with respect to said Shares, subject to the
restrictions in the Plan, any applicable Program and/or the applicable Award
Agreement, including the right to receive all dividends and other distributions
paid or made with respect to the Shares to the extent such dividends and other
distributions have a record date that is on or after the date on which the
Holder to whom such Restricted Stock are granted becomes the record holder of
such Restricted Stock; provided, however, that, in the sole discretion of the
Administrator, any extraordinary dividends or distributions with respect to the
Shares may be subject to the restrictions set forth in Section 7.3.

7.3 Restrictions. All shares of Restricted Stock (including any shares received
by Holders thereof with respect to shares of Restricted Stock as a result of
stock dividends, stock splits or any other form of recapitalization) and, unless
the Administrator provides otherwise, any property (other than cash) transferred
to Holders in connection with an extraordinary dividend or distribution shall be
subject to such restrictions and vesting requirements as the Administrator shall
provide in the applicable Program or Award Agreement.

7.4 Repurchase or Forfeiture of Restricted Stock. Except as otherwise determined
by the Administrator, if no price was paid by the Holder for the Restricted
Stock, upon a Termination of Service during the applicable restriction period,
the Holder’s rights in unvested Restricted Stock then subject to restrictions
shall lapse, and such Restricted Stock shall be surrendered to the Company and
cancelled without consideration on the date of such Termination of Service. If a
price was paid by the Holder for the Restricted Stock, upon a Termination of



--------------------------------------------------------------------------------

Service during the applicable restriction period, the Company shall have the
right to repurchase from the Holder the unvested Restricted Stock then subject
to restrictions at a cash price per share equal to the price paid by the Holder
for such Restricted Stock or such other amount as may be specified in the
applicable Program or Award Agreement.

7.5 Section 83(b) Election. If a Holder makes an election under Section 83(b) of
the Code to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Holder would otherwise be taxable under Section 83(a) of the Code, the
Holder shall be required to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service along with
proof of the timely filing thereof with the Internal Revenue Service.

ARTICLE 8.

AWARD OF RESTRICTED STOCK UNITS

8.1 Grant of Restricted Stock Units. The Administrator is authorized to grant
Awards of Restricted Stock Units to any Eligible Individual selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator. A Holder will have no rights of a stockholder
with respect to Shares subject to any Restricted Stock Unit unless and until the
Shares are delivered in settlement of the Restricted Stock Unit.

8.2 Vesting of Restricted Stock Units. At the time of grant, the Administrator
shall specify the date or dates on which the Restricted Stock Units shall become
fully vested and nonforfeitable, and may specify such conditions to vesting as
it deems appropriate, including, without limitation, vesting based upon the
Holder’s duration of service to the Company or any Subsidiary, one or more
Performance Goals or other specific criteria, in each case on a specified date
or dates or over any period or periods, as determined by the Administrator. An
Award of Restricted Stock Units shall only be eligible to vest while the Holder
is an Employee, a Consultant or a Director, as applicable; provided, however,
that the Administrator, in its sole discretion, may provide (in an Award
Agreement or otherwise) that a Restricted Stock Unit award may become vested
subsequent to a Termination of Service in the event of the occurrence of certain
events, including a Change in Control, the Holder’s death, retirement or
disability or any other specified Termination of Service subject to
Section 11.7.

8.3 Maturity and Payment. At the time of grant, the Administrator shall specify
the maturity date applicable to each grant of Restricted Stock Units, which
shall be no earlier than the vesting date or dates of the Award and may be
determined at the election of the Holder (if permitted by the applicable Award
Agreement); provided that, except as otherwise determined by the Administrator,
and subject to compliance with Section 409A, in no event shall the maturity date
relating to each Restricted Stock Unit occur following the later of (a) the 15th
day of the third month following the end of the calendar year in which the
applicable portion of the Restricted Stock Unit vests; and (b) the 15th day of
the third month following the end of the Company’s fiscal year in which the
applicable portion of the Restricted Stock Unit vests. On the maturity date, the
Company shall, in accordance with the applicable Award Agreement and subject to
Section 10.4(f), transfer to the Holder one unrestricted, fully transferable
Share for each Restricted Stock Unit scheduled to be paid out on such date and
not previously forfeited, or in the sole discretion of the Administrator, an
amount in cash equal to the Fair Market Value of such Shares on the maturity
date or a combination of cash and Common Stock as determined by the
Administrator.



--------------------------------------------------------------------------------

ARTICLE 9.

AWARD OF OTHER STOCK OR CASH BASED AWARDS AND DIVIDEND EQUIVALENTS

9.1 Other Stock or Cash Based Awards. The Administrator is authorized to grant
Other Stock or Cash Based Awards, including awards entitling a Holder to receive
Shares or cash to be delivered immediately or in the future, to any Eligible
Individual. Subject to the provisions of the Plan and any applicable Program,
the Administrator shall determine the terms and conditions of each Other Stock
or Cash Based Award, including the term of the Award, any exercise or purchase
price, Performance Criteria and Performance Goals, transfer restrictions,
vesting conditions and other terms and conditions applicable thereto, which
shall be set forth in the applicable Award Agreement. Other Stock or Cash Based
Awards may be paid in cash, Shares, or a combination of cash and Shares, as
determined by the Administrator, and may be available as a form of payment in
the settlement of other Awards granted under the Plan, as stand-alone payments,
as a part of a bonus, deferred bonus, deferred compensation or other
arrangement, and/or as payment in lieu of compensation to which an Eligible
Individual is otherwise entitled.

9.2 Dividend Equivalents. Dividend Equivalents may be granted by the
Administrator, either alone or in tandem with another Award, based on dividends
declared on the Common Stock, to be credited as of dividend payment dates during
the period between the date the Dividend Equivalents are granted to a Holder and
the date such Dividend Equivalents terminate or expire, as determined by the
Administrator. Such Dividend Equivalents shall be converted to cash or
additional Shares by such formula and at such time and subject to such
restrictions and limitations as may be determined by the Administrator.
Notwithstanding the foregoing, no Dividend Equivalents shall be payable with
respect to Options or Stock Appreciation Rights.

ARTICLE 10.

ADDITIONAL TERMS OF AWARDS

10.1 Payment. The Administrator shall determine the method or methods by which
payments by any Holder with respect to any Awards granted under the Plan shall
be made, including, without limitation: (a) cash, wire transfer of immediately
available funds or check, (b) Shares (including, in the case of payment of the
exercise price of an Award, Shares issuable pursuant to the exercise of the
Award) or Shares held for such minimum period of time as may be established by
the Administrator, in each case, having a Fair Market Value on the date of
delivery equal to the aggregate payments required, (c) delivery of a written or
electronic notice that the Holder has placed a market sell order with a broker
acceptable to the Company with respect to Shares then issuable upon exercise or
vesting of an Award, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company in



--------------------------------------------------------------------------------

satisfaction of the aggregate payments required; provided that payment of such
proceeds is then made to the Company upon settlement of such sale, (d) other
form of legal consideration acceptable to the Administrator in its sole
discretion, or (e) any combination of the above permitted forms of payment.
Notwithstanding any other provision of the Plan to the contrary, no Holder who
is a Director or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to make payment with
respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment, with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.

10.2 Tax Withholding. The Company or any Subsidiary shall have the authority and
the right to deduct or withhold, or require a Holder to remit to the Company, an
amount sufficient to satisfy federal, state, local and foreign taxes (including
the Holder’s FICA, employment tax or other social security contribution
obligation) required by law to be withheld with respect to any taxable event
concerning a Holder arising as a result of the Plan or any Award. The
Administrator may, in its sole discretion and in satisfaction of the foregoing
requirement, or in satisfaction of such additional withholding obligations as a
Holder may have elected, allow a Holder to satisfy such obligations by any
payment means described in Section 10.1 hereof, including without limitation, by
allowing such Holder to elect to have the Company or any Subsidiary withhold
Shares otherwise issuable under an Award (or allow the surrender of Shares). The
number of Shares that may be so withheld or surrendered shall be limited to the
number of Shares that have a fair market value on the date of withholding or
repurchase no greater than the aggregate amount of such liabilities based on the
maximum statutory withholding rates in such Holder’s applicable jurisdictions
for federal, state, local and foreign income tax and payroll tax purposes that
are applicable to such taxable income. The Administrator shall determine the
fair market value of the Shares, consistent with applicable provisions of the
Code, for tax withholding obligations due in connection with a broker-assisted
cashless Option or Stock Appreciation Right exercise involving the sale of
Shares to pay the Option or Stock Appreciation Right exercise price or any tax
withholding obligation.

10.3 Transferability of Awards.

(a) Except as otherwise provided in Sections 10.3(b) and 10.3(c):

(i) No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than (A) by will or the laws of descent and distribution or
(B) subject to the consent of the Administrator, pursuant to a DRO, unless and
until such Award has been exercised or the Shares underlying such Award have
been issued, and all restrictions applicable to such Shares have lapsed;

(ii) No Award or interest or right therein shall be liable for or otherwise
subject to the debts, contracts or engagements of the Holder or the Holder’s
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, hypothecation, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy) unless and until such Award has
been exercised, or the Shares underlying such Award have been issued, and all
restrictions applicable to such Shares have lapsed, and any attempted
disposition of an Award prior to satisfaction of these conditions shall be null
and void and of no effect, except to the extent that such disposition is
permitted by Section 10.3(a)(i); and



--------------------------------------------------------------------------------

(iii) During the lifetime of the Holder, only the Holder may exercise any
exercisable portion of an Award granted to such Holder under the Plan, unless it
has been disposed of pursuant to a DRO. After the death of the Holder, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Program or Award Agreement, be
exercised by the Holder’s personal representative or by any person empowered to
do so under the deceased Holder’s will or under the then-applicable laws of
descent and distribution.

(b) Notwithstanding Section 10.3(a), the Administrator, in its sole discretion,
may determine to permit a Holder or a Permitted Transferee of such Holder to
transfer an Award other than an Incentive Stock Option (unless such Incentive
Stock Option is intended to become a Nonqualified Stock Option) to any one or
more Permitted Transferees of such Holder, subject to the following terms and
conditions: (i) an Award transferred to a Permitted Transferee shall not be
assignable or transferable by the Permitted Transferee other than (A) to another
Permitted Transferee of the applicable Holder or (B) by will or the laws of
descent and distribution or, subject to the consent of the Administrator,
pursuant to a DRO; (ii) an Award transferred to a Permitted Transferee shall
continue to be subject to all the terms and conditions of the Award as
applicable to the original Holder (other than the ability to further transfer
the Award to any person other than another Permitted Transferee of the
applicable Holder); (iii) the Holder (or transferring Permitted Transferee) and
the receiving Permitted Transferee shall execute any and all documents requested
by the Administrator, including, without limitation documents to (A) confirm the
status of the transferee as a Permitted Transferee, (B) satisfy any requirements
for an exemption for the transfer under Applicable Law and (C) evidence the
transfer; and (iv) the transfer of an Award to a Permitted Transferee shall be
without consideration. In addition, and further notwithstanding Section 10.3(a),
hereof, the Administrator, in its sole discretion, may determine to permit a
Holder to transfer Incentive Stock Options to a trust that constitutes a
Permitted Transferee if, under Section 671 of the Code and other Applicable Law,
the Holder is considered the sole beneficial owner of the Incentive Stock Option
while it is held in the trust.

(c) Notwithstanding Section 10.3(a), a Holder may, in the manner determined by
the Administrator, designate a beneficiary to exercise the rights of the Holder
and to receive any distribution with respect to any Award upon the Holder’s
death. A beneficiary, legal guardian, legal representative, or other person
claiming any rights pursuant to the Plan is subject to all terms and conditions
of the Plan and any Program or Award Agreement applicable to the Holder and any
additional restrictions deemed necessary or appropriate by the Administrator. If
the Holder is married or a domestic partner in a domestic partnership qualified
under Applicable Law and resides in a community property state, a designation of
a person other than the Holder’s spouse or domestic partner, as applicable, as
the Holder’s beneficiary with respect to more than 50% of the Holder’s interest
in the Award shall not be effective without the prior written or electronic
consent of the Holder’s spouse or domestic partner. If no beneficiary has been
designated or survives the Holder, payment shall be made to the person entitled
thereto pursuant to the Holder’s will or the laws of descent and distribution.
Subject to the foregoing, a beneficiary designation may be changed or revoked by
a Holder at any time; provided that the change or revocation is delivered in
writing to the Administrator prior to the Holder’s death.



--------------------------------------------------------------------------------

10.4 Conditions to Issuance of Shares.

(a) The Administrator shall determine the methods by which Shares shall be
delivered or deemed to be delivered to Holders. Notwithstanding anything herein
to the contrary, the Company shall not be required to issue or deliver any
certificates or make any book entries evidencing Shares pursuant to the exercise
of any Award, unless and until the Administrator has determined that the
issuance of such Shares is in compliance with Applicable Law and the Shares are
covered by an effective registration statement or applicable exemption from
registration. In addition to the terms and conditions provided herein, the
Administrator may require that a Holder make such reasonable covenants,
agreements and representations as the Administrator, in its sole discretion,
deems advisable in order to comply with Applicable Law.

(b) All share certificates delivered pursuant to the Plan and all Shares issued
pursuant to book entry procedures are subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with Applicable Law. The Administrator may place legends on any share
certificate or book entry to reference restrictions applicable to the Shares
(including, without limitation, restrictions applicable to Restricted Stock).

(c) The Administrator shall have the right to require any Holder to comply with
any timing or other restrictions with respect to the settlement, distribution or
exercise of any Award, including a window-period limitation, as may be imposed
in the sole discretion of the Administrator.

(d) Unless the Administrator otherwise determines, no fractional Shares shall be
issued and the Administrator, in its sole discretion, shall determine whether
cash shall be given in lieu of fractional Shares or whether such fractional
Shares shall be eliminated by rounding down.

(e) The Company, in its sole discretion, may (i) retain physical possession of
any stock certificate evidencing Shares until any restrictions thereon shall
have lapsed and/or (ii) require that the stock certificates evidencing such
Shares be held in custody by a designated escrow agent (which may but need not
be the Company) until the restrictions thereon shall have lapsed, and that the
Holder deliver a stock power, endorsed in blank, relating to such Shares.

(f) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Administrator or required by Applicable Law, the Company shall not
deliver to any Holder certificates evidencing Shares issued in connection with
any Award and instead such Shares shall be recorded in the books of the Company
(or, as applicable, its transfer agent or stock plan administrator).

10.5 Forfeiture and Claw-Back Provisions. All Awards (including any proceeds,
gains or other economic benefit actually or constructively received by a Holder
upon any receipt or exercise of any Award or upon the receipt or resale of any
Shares underlying the Award and any payments of a portion of an incentive-based
bonus pool allocated to a Holder) shall be subject to the provisions of any
claw-back policy implemented by the Company,



--------------------------------------------------------------------------------

including, without limitation, any claw-back policy adopted to comply with the
requirements of Applicable Law, including, without limitation, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and any rules or regulations
promulgated thereunder, whether or not such claw-back policy was in place at the
time of grant of an Award, to the extent set forth in such claw-back policy
and/or in the applicable Award Agreement.

10.6 Repricing. Subject to Section 12.2, the Administrator shall not, without
the approval of the stockholders of the Company, (a) authorize the amendment of
any outstanding Option or Stock Appreciation Right to reduce its price per
Share, or (b) cancel any Option or Stock Appreciation Right in exchange for cash
or another Award when the Option or Stock Appreciation Right price per Share
exceeds the Fair Market Value of the underlying Shares. Furthermore, for
purposes of this Section 10.6, except in connection with a corporate transaction
involving the Company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the terms
of outstanding Awards may not be amended to reduce the exercise price per Share
of outstanding Options or Stock Appreciation Rights or cancel outstanding
Options or Stock Appreciation Rights in exchange for cash, other Awards or
Options or Stock Appreciation Rights with an exercise price per Share that is
less than the exercise price per Share of the original Options or Stock
Appreciation Rights without the approval of the stockholders of the Company.

10.7 Amendment of Awards. Subject to Applicable Law, the Administrator may
amend, modify or terminate any outstanding Award, including but not limited to,
substituting therefor another Award of the same or a different type, changing
the date of exercise or settlement, and converting an Incentive Stock Option to
a Non-Qualified Stock Option. The Holder’s consent to such action shall be
required unless (a) the Administrator determines that the action, taking into
account any related action, would not materially and adversely affect the
Holder, or (b) the change is otherwise permitted under the Plan (including,
without limitation, under Section 12.2 or 12.10).

10.8 Lock-Up Period. The Company may, in connection with registering the
offering of any Company securities under the Securities Act, prohibit Holders
from, directly or indirectly, selling or otherwise transferring any Shares or
other Company securities during a period of up to one hundred eighty days
following the effective date of a Company registration statement filed under the
Securities Act, or such longer period as determined by the underwriter. In order
to enforce the foregoing, the Company shall have the right to place restrictive
legends on the certificates of any securities of the Company held by the Holder
and to impose stop transfer instructions with the Company’s transfer agent with
respect to any securities of the Company held by the Holder until the end of
such period.

10.9 Data Privacy. As a condition of receipt of any Award, each Holder
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section 10.9 by
and among, as applicable, the Company and its Subsidiaries for the exclusive
purpose of implementing, administering and managing the Holder’s participation
in the Plan. The Company and its Subsidiaries may hold certain personal
information about a Holder, including but not limited to, the Holder’s name,
home address and telephone number, date of birth, social security or insurance
number or other identification number, salary, nationality, job title(s), any
shares of stock held in the Company or any of its



--------------------------------------------------------------------------------

Subsidiaries, details of all Awards, in each case, for the purpose of
implementing, managing and administering the Plan and Awards (the “Data”). The
Company and its Subsidiaries may transfer the Data amongst themselves as
necessary for the purpose of implementation, administration and management of a
Holder’s participation in the Plan, and the Company and its Subsidiaries may
each further transfer the Data to any third parties assisting the Company and
its Subsidiaries in the implementation, administration and management of the
Plan. These recipients may be located in the Holder’s country, or elsewhere, and
the Holder’s country may have different data privacy laws and protections than
the recipients’ country. Through acceptance of an Award, each Holder authorizes
such recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Holder’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Company or any of its Subsidiaries or the Holder may elect to deposit
any Shares. The Data related to a Holder will be held only as long as is
necessary to implement, administer, and manage the Holder’s participation in the
Plan. A Holder may, at any time, view the Data held by the Company with respect
to such Holder, request additional information about the storage and processing
of the Data with respect to such Holder, recommend any necessary corrections to
the Data with respect to the Holder or refuse or withdraw the consents herein in
writing, in any case without cost, by contacting his or her local human
resources representative. The Company may cancel the Holder’s ability to
participate in the Plan and, in the Administrator’s discretion, the Holder may
forfeit any outstanding Awards if the Holder refuses or withdraws his or her
consents as described herein. For more information on the consequences of
refusal to consent or withdrawal of consent, Holders may contact their local
human resources representative.

ARTICLE 11.

ADMINISTRATION

11.1 Administrator. The Committee shall administer the Plan (except as otherwise
permitted herein). To the extent required to comply with the provisions of Rule
16b-3, it is intended that each member of the Committee will be, at the time the
Committee takes any action with respect to an Award that is subject to Rule
16b-3, a “non-employee director” within the meaning of Rule 16b-3. Additionally,
to the extent required by Applicable Law, each of the individuals constituting
the Committee shall be an “independent director” under the rules of any
securities exchange or automated quotation system on which the Shares are
listed, quoted or traded. Notwithstanding the foregoing, any action taken by the
Committee shall be valid and effective, whether or not members of the Committee
at the time of such action are later determined not to have satisfied the
requirements for membership set forth in this Section 11.1 or the Organizational
Documents. Except as may otherwise be provided in the Organizational Documents
or as otherwise required by Applicable Law, (a) appointment of Committee members
shall be effective upon acceptance of appointment, (b) Committee members may
resign at any time by delivering written or electronic notice to the Board and
(c) vacancies in the Committee may only be filled by the Board. Notwithstanding
the foregoing, (i) the full Board, acting by a majority of its members in
office, shall conduct the general administration of the Plan with respect to
Awards granted to Non-Employee Directors and, with respect to such Awards, the
term “Administrator” as used in the Plan shall be deemed to refer to the Board
and (ii) the Board or Committee may delegate its authority hereunder to the
extent permitted by Section 11.6.



--------------------------------------------------------------------------------

11.2 Duties and Powers of Administrator. It shall be the duty of the
Administrator to conduct the general administration of the Plan in accordance
with its provisions. The Administrator shall have the power to interpret the
Plan, all Programs and Award Agreements, and to adopt such rules for the
administration, interpretation and application of the Plan and any Program as
are not inconsistent with the Plan, to interpret, amend or revoke any such rules
and to amend the Plan or any Program or Award Agreement; provided that the
rights or obligations of the Holder of the Award that is the subject of any such
Program or Award Agreement are not materially and adversely affected by such
amendment, unless the consent of the Holder is obtained or such amendment is
otherwise permitted under Section 10.7 or Section 12.10. In its sole discretion,
the Board may at any time and from time to time exercise any and all rights and
duties of the Committee in its capacity as the Administrator under the Plan
except with respect to matters which under Rule 16b-3 under the Exchange Act or
any successor rule, or any regulations or rules issued thereunder, or the rules
of any securities exchange or automated quotation system on which the Shares are
listed, quoted or traded are required to be determined in the sole discretion of
the Committee.

11.3 Action by the Administrator. Unless otherwise established by the Board, set
forth in any Organizational Documents or as required by Applicable Law, a
majority of the Administrator shall constitute a quorum and the acts of a
majority of the members present at any meeting at which a quorum is present, and
acts approved in writing by all members of the Administrator in lieu of a
meeting, shall be deemed the acts of the Administrator. Each member of the
Administrator is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan. Neither the
Administrator nor any member or delegate thereof shall have any liability to any
person (including any Holder) for any action taken or omitted to be taken or any
determination made in good faith with respect to the Plan or any Award.

11.4 Authority of Administrator. Subject to the Organizational Documents, any
specific designation in the Plan and Applicable Law, the Administrator has the
exclusive power, authority and sole discretion to:

(a) Designate Eligible Individuals to receive Awards;

(b) Determine the type or types of Awards to be granted to each Eligible
Individual (including, without limitation, any Awards granted in tandem with
another Award granted pursuant to the Plan);

(c) Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;

(d) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, purchase
price, any Performance Criteria and/or Performance Goals, any restrictions or
limitations on the Award, any schedule for vesting, lapse of forfeiture
restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, and any provisions related to non-competition
and claw-back and recapture of gain on an Award, based in each case on such
considerations as the Administrator in its sole discretion determines;



--------------------------------------------------------------------------------

(e) Determine whether, to what extent, and under what circumstances an Award may
be settled in, or the exercise price of an Award may be paid in cash, Shares,
other Awards, or other property, or an Award may be canceled, forfeited, or
surrendered;

(f) Prescribe the form of each Award Agreement, which need not be identical for
each Holder;

(g) Decide all other matters that must be determined in connection with an
Award;

(h) Establish, adopt, or revise any Programs, rules and regulations as it may
deem necessary or advisable to administer the Plan;

(i) Interpret the terms of, and any matter arising pursuant to, the Plan, any
Program or any Award Agreement; and

(j) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan.

11.5 Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Program or any Award Agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding and conclusive on all persons.

11.6 Delegation of Authority. The Board or Committee may from time to time
delegate to a committee of one or more Directors or one or more officers of the
Company the authority to grant or amend Awards or to take other administrative
actions pursuant to this Article 11; provided, however, that in no event shall
an officer of the Company be delegated the authority to grant Awards to, or
amend Awards held by, the following individuals: (a) individuals who are subject
to Section 16 of the Exchange Act, or (b) officers of the Company (or Directors)
to whom authority to grant or amend Awards has been delegated hereunder;
provided, further, that any delegation of administrative authority shall only be
permitted to the extent it is permissible under any Organizational Documents and
Applicable Law. Any delegation hereunder shall be subject to the restrictions
and limits that the Board or Committee specifies at the time of such delegation
or that are otherwise included in the applicable Organizational Documents, and
the Board or Committee, as applicable, may at any time rescind the authority so
delegated or appoint a new delegatee. At all times, the delegatee appointed
under this Section 11.6 shall serve in such capacity at the pleasure of the
Board or the Committee, as applicable, and the Board or the Committee may
abolish any committee at any time and re-vest in itself any previously delegated
authority.

11.7 Acceleration. Subject to the Organizational Documents, any specific
designation in the Plan and Applicable Law, the Administrator has the exclusive
power, authority and sole discretion to accelerate, wholly or partially, the
vesting or lapse of restrictions (and, if applicable, the Company shall cease to
have a right of repurchase) of any Award or portion thereof at any time after
the grant of an Award, subject to whatever terms and conditions it selects and
Section 12.2.



--------------------------------------------------------------------------------

ARTICLE 12.

MISCELLANEOUS PROVISIONS

12.1 Amendment, Suspension or Termination of the Plan.

(a) Except as otherwise provided in Section 12.1(b), the Plan may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board; provided that, except as provided in
Section 10.7 and Section 12.10, no amendment, suspension or termination of the
Plan shall, without the consent of the Holder, materially and adversely affect
any rights or obligations under any Award theretofore granted or awarded, unless
the Award itself otherwise expressly so provides.

(b) Notwithstanding Section 12.1(a), the Board may not, except as provided in
Section 12.2, take any of the following actions without approval of the
Company’s stockholders given within twelve (12) months before or after such
action: (i) increase the limit imposed in Section 3.1 on the maximum number of
Shares which may be issued under the Plan, (ii) reduce the price per share of
any outstanding Option or Stock Appreciation Right granted under the Plan or
take any action prohibited under Section 11.6, or (iii) cancel any Option or
Stock Appreciation Right in exchange for cash or another Award in violation of
Section 10.6.

(c) No Awards may be granted or awarded during any period of suspension or after
termination of the Plan, and notwithstanding anything herein to the contrary, in
no event may any Award be granted under the Plan after the tenth (10th)
anniversary of the earlier of (i) the date on which the Plan was adopted by the
Board or (ii) the date the Plan was approved by the Company’s stockholders (such
anniversary, the “Expiration Date”). Any Awards that are outstanding on the
Expiration Date shall remain in force according to the terms of the Plan, the
applicable Program and the applicable Award Agreement.

12.2 Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.

(a) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator may make equitable adjustments
to reflect such change with respect to: (i) the aggregate number and kind of
Shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Section 3.1 on the maximum number and kind of
Shares which may be issued under the Plan); (ii) the number and kind of Shares
(or other securities or property) subject to outstanding Awards; (iii) the terms
and conditions of any outstanding Awards (including, without limitation, any
applicable Performance Criteria and Performance Goals with respect thereto);
(iv) the grant or exercise price per share for any outstanding Awards under the
Plan; and (v) the number and kind of Shares (or other securities or property)
for which automatic grants are subsequently to be made to new and continuing
Non-Employee Directors pursuant to any Non-Employee Director Compensation Policy
adopted in accordance with Section 4.6.



--------------------------------------------------------------------------------

(b) In the event of any transaction or event described in Section 12.2(a) or any
unusual or nonrecurring transactions or events affecting the Company, any
Subsidiary of the Company, or the financial statements of the Company or any
Subsidiary, or of changes in Applicable Law or Applicable Accounting Standards,
the Administrator, in its sole discretion, and on such terms and conditions as
it deems appropriate, either by the terms of the Award or by action taken prior
to the occurrence of such transaction or event, is hereby authorized to take any
one or more of the following actions whenever the Administrator determines that
such action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in Applicable Law or Applicable
Accounting Standards:

(i) To provide for the termination of any such Award in exchange for an amount
of cash and/or other property with a value equal to the amount that would have
been attained upon the exercise of such Award or realization of the Holder’s
rights (and, for the avoidance of doubt, if as of the date of the occurrence of
the transaction or event described in this Section 12.2 the Administrator
determines in good faith that no amount would have been attained upon the
exercise of such Award or realization of the Holder’s rights, then such Award
may be terminated by the Company without payment);

(ii) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and applicable exercise or
purchase price, in all cases, as determined by the Administrator;

(iii) To make adjustments in the number and type of Shares of the Company’s
stock (or other securities or property) subject to outstanding Awards, and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding Awards and Awards which may be granted in the
future;

(iv) To provide that such Award shall be exercisable or payable or fully vested
with respect to all Shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Program or Award Agreement;

(v) To replace such Award with other rights or property selected by the
Administrator; and/or

(vi) To provide that the Award cannot vest, be exercised or become payable after
such event.

(c) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 12.2(a) and
12.2(b):



--------------------------------------------------------------------------------

(i) The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, shall be equitably
adjusted (and the adjustments provided under this Section 12.2(c)(i) shall be
nondiscretionary and shall be final and binding on the affected Holder and the
Company); and/or

(ii) The Administrator shall make such equitable adjustments, if any, as the
Administrator, in its sole discretion, may deem appropriate to reflect such
Equity Restructuring with respect to the aggregate number and kind of Shares
that may be issued under the Plan (including, but not limited to, adjustments of
the limitation in Section 3.1 on the maximum number and kind of Shares which may
be issued under the Plan).

(d) Notwithstanding any other provision of the Plan, in the event of a Change in
Control, unless the Administrator elects to (i) terminate an Award in exchange
for cash, rights or property, or (ii) cause an Award to become fully exercisable
and no longer subject to any forfeiture restrictions prior to the consummation
of a Change in Control, pursuant to Section 12.2, (A) such Award (other than any
portion subject to performance-based vesting) shall continue in effect or be
assumed or an equivalent Award (which may include, without limitation, an Award
settled in cash) substituted by the successor corporation or a parent or
subsidiary of the successor corporation and (B) the portion of such Award
subject to performance-based vesting shall be subject to the terms and
conditions of the applicable Award Agreement and, in the absence of applicable
terms and conditions, the Administrator’s discretion. In the event an Award
continues in effect or is assumed or an equivalent Award substituted, and the
surviving or successor company terminates Holder’s employment or service upon or
within twelve (12) months following the Change in Control, then such Holder
shall be fully vested in such continued, assumed or substituted Award.

(e) In the event that the successor corporation in a Change in Control refuses
to assume or substitute for an Award (other than any portion subject to
performance-based vesting), the Administrator may cause (i) any or all of such
Award (or portion thereof) to terminate in exchange for cash, rights or other
property pursuant to Section 12.2(b)(i) or (ii) any or all of such Award (or
portion thereof) to become fully exercisable immediately prior to the
consummation of such transaction and all forfeiture restrictions on any or all
of such Award to lapse. If any such Award is exercisable in lieu of assumption
or substitution in the event of a Change in Control, the Administrator shall
notify the Holder that such Award shall be fully exercisable for a period of
fifteen (15) days from the date of such notice, contingent upon the occurrence
of the Change in Control, and such Award shall terminate upon the expiration of
such period.

(f) For the purposes of this Section 12.2, an Award shall be considered assumed
if, following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control was not solely common stock of
the successor corporation or its parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of the Award, for each Share subject to an Award, to be solely
common stock of the successor corporation or its parent equal in fair market
value to the per-share consideration received by holders of Common Stock in the
Change in Control.



--------------------------------------------------------------------------------

(g) The Administrator, in its sole discretion, may include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.

(h) Unless otherwise determined by the Administrator, no adjustment or action
described in this Section 12.2 or in any other provision of the Plan shall be
authorized to the extent it would (i) cause the Plan to violate
Section 422(b)(1) of the Code, (ii) result in short-swing profits liability
under Section 16 of the Exchange Act or violate the exemptive conditions of Rule
16b-3 of the Exchange Act, or (iii) cause an Award to fail to be exempt from or
comply with Section 409A.

(i) The existence of the Plan, any Program, any Award Agreement and/or the
Awards granted hereunder shall not affect or restrict in any way the right or
power of the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

(j) In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the Shares or the share price of the Common Stock including any Equity
Restructuring, for reasons of administrative convenience, the Administrator, in
its sole discretion, may refuse to permit the exercise of any Award during a
period of up to thirty (30) days prior to the consummation of any such
transaction.

12.3 Approval of Plan by Stockholders. The Plan shall be submitted for the
approval of the Company’s stockholders within twelve (12) months after the date
of the Board’s initial adoption of the Plan. Awards may be granted or awarded
prior to such stockholder approval; provided that such Awards shall not be
exercisable, shall not vest and the restrictions thereon shall not lapse and no
Shares shall be issued pursuant thereto prior to the time when the Plan is
approved by the Company’s stockholders; and provided, further, that if such
approval has not been obtained at the end of said twelve (12) month period, all
Awards previously granted or awarded under the Plan shall thereupon be canceled
and become null and void.

12.4 No Stockholders Rights. Except as otherwise provided herein or in an
applicable Program or Award Agreement, a Holder shall have none of the rights of
a stockholder with respect to Shares covered by any Award until the Holder
becomes the record owner of such Shares.



--------------------------------------------------------------------------------

12.5 Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.

12.6 Effect of Plan upon Other Compensation Plans. The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Subsidiary. Nothing in the Plan shall be construed to limit the
right of the Company or any Subsidiary: (a) to establish any other forms of
incentives or compensation for Employees, Directors or Consultants of the
Company or any Subsidiary, or (b) to grant or assume options or other rights or
awards otherwise than under the Plan in connection with any proper corporate
purpose including without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.

12.7 Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of Shares and the payment of money under
the Plan or under Awards granted or awarded hereunder are subject to compliance
with all Applicable Law (including but not limited to state, federal and foreign
securities law and margin requirements), and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all Applicable Law. The Administrator, in
its sole discretion, may take whatever actions it deems necessary or appropriate
to effect compliance with Applicable Law, including, without limitation, placing
legends on share certificates and issuing stop-transfer notices to agents and
registrars. Notwithstanding anything to the contrary herein, the Administrator
may not take any actions hereunder, and no Awards shall be granted, that would
violate Applicable Law. To the extent permitted by Applicable Law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to Applicable Law.

12.8 Titles and Headings, References to Sections of the Code or Exchange Act.
The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.

12.9 Governing Law. The Plan and any Programs and Award Agreements hereunder
shall be administered, interpreted and enforced under the internal laws of the
State of Delaware without regard to conflicts of laws thereof or of any other
jurisdiction.

12.10 Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A, the Plan, the Program
pursuant to which such Award is granted and the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A. In
that regard, to the extent any Award under the Plan



--------------------------------------------------------------------------------

or any other compensatory plan or arrangement of the Company or any of its
Subsidiaries is subject to Section 409A, and such Award or other amount is
payable on account of a Holder’s Termination of Service (or any similarly
defined term), then (a) such Award or amount shall only be paid to the extent
such Termination of Service qualifies as a “separation from service” as defined
in Section 409A, and (b) if such Award or amount is payable to a “specified
employee” as defined in Section 409A then, to the extent required in order to
avoid a prohibited distribution under Section 409A, such Award or other
compensatory payment shall not be payable prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Holder’s
Termination of Service, or (ii) the date of the Holder’s death. To the extent
applicable, the Plan, the Program and any Award Agreements shall be interpreted
in accordance with Section 409A. Notwithstanding any provision of the Plan to
the contrary, in the event that, following the Effective Date the Administrator
determines that any Award may be subject to Section 409A, the Administrator may
(but is not obligated to), without a Holder’s consent, adopt such amendments to
the Plan and the applicable Program and Award Agreement or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Administrator determines are
necessary or appropriate to (A) exempt the Award from Section 409A and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (B) comply with the requirements of Section 409A and thereby avoid the
application of any penalty taxes under Section 409A. The Company makes no
representations or warranties as to the tax treatment of any Award under
Section 409A or otherwise. The Company shall have no obligation under this
Section 12.10 or otherwise to take any action (whether or not described herein)
to avoid the imposition of taxes, penalties or interest under Section 409A with
respect to any Award and shall have no liability to any Holder or any other
person if any Award, compensation or other benefits under the Plan are
determined to constitute non-compliant, “nonqualified deferred compensation”
subject to the imposition of taxes, penalties and/or interest under
Section 409A.

12.11 Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any Program or
Award Agreement shall give the Holder any rights that are greater than those of
a general creditor of the Company or any Subsidiary.

12.12 Indemnification. To the extent permitted under Applicable Law and the
Organizational Documents, each member of the Administrator (and each delegate
thereof pursuant to Section 11.6) shall be indemnified and held harmless by the
Company from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by such member in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action or failure to act pursuant to
the Plan or any Award Agreement and against and from any and all amounts paid by
him or her, with the Board’s approval, in satisfaction of judgment in such
action, suit, or proceeding against him or her; provided he or she gives the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf and, once
the Company gives notice of its intent to assume such defense, the Company shall
have sole control over such defense with counsel of the Company’s choosing. The
foregoing right of indemnification shall not be available to the extent that a
court of competent jurisdiction in a final judgment or other final adjudication,
in either case not subject to further appeal, determines that the acts or
omissions of the person seeking indemnity giving



--------------------------------------------------------------------------------

rise to the indemnification claim resulted from such person’s bad faith, fraud
or willful criminal act or omission. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled pursuant to the Organizational Documents, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.

12.13 Relationship to Other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Subsidiary except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.

12.14 Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

* * * * *

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Funko, Inc. on April 18, 2019.

* * * * *

I hereby certify that the foregoing Plan was approved by the stockholders of
Funko, Inc. on June 25, 2019.

Executed on this 26 day of June, 2019.

 

/s/ Tracy D. Daw

Corporate Secretary